department of the treasury internal_revenue_service washington d c mary ns tax exempt and government entities divi s10 n sun date uniform issue list contact person identification_number telephone number tl eo br a legend b c m n p q r dear sir or madam we have considered your letter dated date in which you requested rulings with respect to certain grants under sec_501 sec_509 and sec_4958 of the internal_revenue_code facts m is a nonprofit public benefit corporation the service has recognized m as an organization described in sec_501 of the code and as a supporting_organization under sec_509 m is endowed by the gifts of b and c consisting primarily of shares of n b and c together with members of their family control approximately percent of n's stock sit on n's board_of directors and serve as its chief executive officers of two federal savings banks p and q and q neither n p nor q has gifted or contributed to m n is the holding_company b and c are directors and chief executive officers of p b and c m's articles of incorporation provide that its purposes are limited to conducting or supporting activities for the benefit of r or to carry out the purposes of r pursuant to m's b and c bylaws three directors are appointed by r and two directors are appointed by p currently serve as the directors appointed by p m performs the functions of r by making grants that carry out the purposes of r because r appoints the majority of m's board_of directors all decisions with respect to grants are controlled by r the federal community reinvestment act of as amended the cra was enacted to encourage financial institutions to help meet the credit needs of the communities in which they operate p and q are regularly examined for their performance under the cra by the office of thrift supervision the ots the ots has adopted regulations found pincite c f_r part 563e implementing the cra the ots assesses a federal savings bank's cra performance under the lending investment and service tests set forth in c f_r 563edollar_figure through 563e through the examination process and application of the lending investment and service tests the ots assigns a bank an overall cra performance rating of outstanding satisfactory needs to improve or substantial non-compliance the overall rating is based on separate ratings under each of the lending investment and service tests the tests are not weighted equally the lending test accounts for percent of the overall rating whereas the investment and service tests each account for of the overall rating the investment test is used to evaluate an institution's record of helping to meet its community's credit needs through qualified_investments such as grants for community services targeted to low- or moderate-income geographies a federal savings bank may request that the ots consider the community development grants made by an affiliate as part of the cra examination of the bank a tax-exempt_organization qualifies as an affiliate for this purpose if the bank or the bank's parent or subsidiary appoint sec_25 percent or more of the governing body of the tax exempt_organization thus m may be deemed to be an affiliate of p and q for purposes of the cra because p if a federal savings bank asks the ots to consider an appoints two of m's five directors affiliate's community development grants the bank may receive credit under the investment test for qualified grants made by an affiliate although the main benefit to a financial_institution of a high cra rating is intangible positive public recognition the federal bank regulatory agencies consider a financial institution's overall cra rating as one factor among several in evaluating applications of the financial_institution or its holding_company to establish or relocate branches to acquire other institutions or to obtain other charters while a financial institution's cra rating may be a basis for denying or conditioning an application a rating of outstanding or satisfactory generally eliminates any consideration of cra performance in the application process for example a federal savings bank is eligible for the ots' expedited application process if satisfactory overall cra rating it maintains an outstanding or in the most recent cra examinations p received an outstanding overall cra rating based on its outstanding lending high-satisfactory investment and outstanding service test performances q received an outstanding overall cra rating based on its outstanding soostsotv lending outstanding investment and outstanding service test performances the ots did not consider any grants made by m in these examinations rulings requested m has requested the following rulings grants made by m for purposes of community assistance that are characterized as investments of p and q in a cra examination will not jeopardize m's exempt status as an organization organized and operated exclusively for purposes described in sec_501 of the code grants made by m for purposes of community assistance that are characterized as investments of p and q in a cra examination will not jeopardize m's classification as other than a private_foundation under sec_509 of the code grants made by m for purposes of community assistance that are characterized as investments of p and q in a cra examination will not constitute an excess_benefit_transaction under sec_4958 of the code law sec_501 of the internal_revenue_code exempts from federal income_taxation organizations described in sec_501 sec_501 c of the code describes corporations trusts and association organized and operated exclusively for charitable and other exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_70_186 1970_1_cb_129 holds that a nonprofit organization formed by lake front property owners to preserve and improve a-‘lake used extensively as a public recreational facility qualifies for exemption under sec_501 of the code the benefits to be derived from the organization's activities flow principally to the general_public through the maintenance and improvement of public recreational facilities any private benefits derived by the lake front property owners do not lessen the public benefits flowing from the organization's operations in fact it would be impossible for the organization to accomplish its purposes without providing benefits to the lake front property owners sec_509 of the code provides that the term private_foundation does not include an organization described in sec_501 which a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or b is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or and c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in sec_509 or sec_1_509_a_-4 of the regulations provides that a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations only if it engages solely in activities which support or benefit the specified publicly supported organizations however an organization will not be regarded as operated exclusively if any part of its activities is not in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations sec_4958 of the code imposes a tax on each excess_benefit_transaction to be paid_by any disqualified_person with respect to such transaction and on the participation of any organization_manager in an excess_benefit_transaction knowing that it is such a transaction sec_4958 of the code provides that the term excess_benefit_transaction means any transaction in which an economic benefit is provided by an applicable_tax-exempt_organization directly or indirectly to or for_the_use_of any disqualified_person if the value of the economic benefit provided exceeds the value of the consideration received for providing such benefit sec_4958 of the code provides that the term disqualified_person means with respect to any transaction a any person who was at any time during the 5-year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization b a member_of_the_family of an individual described in subparagraph a or c a 35-percent_controlled_entity sec_4958 of the code provides that the term 35-percent_controlled_entity means among other things a corporation in which persons described in subparagraph a or b of f own more than percent of the total combined voting power sec_53_4958-3 of the foundation and similar excise_taxes regulations provides that a person is in a position to exercise substantial influence over the affairs of an applicable_tax-exempt_organization if among other things such person serves on the governing body of the organization and is entitled to vote on any matter over which the governing body has authority analysis for purposes of this ruling we assume that grants made by m will be made to carry out the purposes of r and exclusively for sec_501 purposes under those circumstances the fact that some or all of such grants might also be considered as investments for purposes of the cra would hot lessen the public benefits flowing from m's operations and m would not be considered as operating to serve a private interest rather than exclusively to serve a public interest therefore based on this assumption the fact that p or q might request the ots to consider such grants of m as part of its cra examination would not jeopardize m's exempt status under sec_501 of the code similarly assuming that grants made by m will be made to carry out the purposes of r and exclusively for sec_501 purposes the fact that some or all of such grants might also be considered investments for purposes of the cra would not cause such grants to be considered in furtherance of a purpose other than that of supporting or benefiting r therefore based on this assumption the fact that p or q might request the ots to consider such grants of m as part of its cra examination would not jeopardize m's classification as a supporting_organization under sec_509 of the code sec_4958 of the code imposes excise_taxes on each excess_benefit_transaction between an applicable tax-exempt_entity and a disqualified_person an excess_benefit_transaction is any transaction in which an economic benefit is provided by an applicable tax- exempt_organization directly or indirectly to or for_the_use_of any disqualified_person and the value of the economic benefit provided exceeds the value of the consideration received for providing the benefit it does not appear that either p or q is a disqualified_person with respect to m and therefore sec_4958 of the code would not apply to them they are not substantial contributors to m they cannot be considered 35-percent controlled entities since disqualified for persons do not own more than percent of the combined voting power of either p or q instance b and c who are disqualified persons with respect to m together with their family members own no more than percent of the stock of n the holding_company of p and q even if p or q was considered a disqualified_person with respect to m because it was considered to be in a position to exercise substantial influence over the affairs of m for instance by reason of p's ability to appoint the two donor directors the cra credit that p or q might receive from ots because of grants made by m could not be considered an economic benefit provided by m either directly or indirectly therefore the receipt of such credits would not constitute an excess_benefit_transaction even if the cra credit was characterized as a benefit from m to disqualified persons whether p and q or b and c the value of the benefit would be too incidental and tenuous to be quantifiable under sec_4958 of the code conclusion accordingly we rule that grants made by m for the benefit of r or that carry out the purposes of r and that are otherwise exclusively in furtherance of sec_501 purposes will not jeopardize m's exempt status as an organization organized and operated exclusively for exempt purposes under sec_501 of the code even though such grants are deemed by ots to be investments for cra purposes grants made by m for the benefit of r or that carry out the purposes of r and that are otherwise exclusively in furtherance of sec_501 purposes will not jeopardize m's status as a supporting_organization under sec_509 of the code even though such grants are deemed by ots to be investments for cra purposes the fact that a grant made by mis deemed by ots to be an investment for cra purposes will not make such grant an excess_benefit_transaction within the meaning of section -4958 of the code if the grant is for the benefit of r or carries out the purposes of r and is otherwise exclusively in furtherance of sec_501 purposes these rulings are based on the understanding that all grants made by m that are considered for cra purposes further m's exempt purposes under sec_501 of the code this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent because this ruling letter could help to resolve any questions you should keep it in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed jerreistvi pernovsky terrell m berkovsky manager exempt_organizations technical group
